Case 2:17-cv-07846-CJC-AS Document 64 Filed 02/03/21 Page 1 of 1 Page ID #:541



  1

  2

  3
                                                                   JS-6
  4

  5

  6

  7                         UNITED STATES DISTRICT COURT
  8              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  9
 10    MARY JONES,                       Case No. CV 17-7846-CJC (AS)
 11                     Plaintiff,
                                                 JUDGMENT
 12         v.
 13    XAVIER BECERRA, et. al.,
 14                     Defendants.
 15

 16
            Pursuant to the Court’s Order Accepting Findings, Conclusions
 17
      and Recommendations of United States Magistrate Judge,
 18

 19         IT IS ADJUDGED that the above-captioned action is dismissed

 20   with prejudice.

 21
      DATED: February 3, 2021
 22

 23

 24                                             ______________________________
                                                      CORMAC J. CARNEY
 25                                             UNITED STATES DISTRICT JUDGE

 26

 27

 28

                                            3
